Citation Nr: 1139241	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an abdominal/gynecological disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and N.W.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2008, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In December 2008, the Board remanded this case.  In June 2011, the Board requested a VA medical expert opinion, which was provided in August 2011.  


FINDING OF FACT

Current abdominal/gynecological disabilities, identified as residuals of endometriosis, including residuals of a hysterectomy, residuals of bilateral oophorectomy, residuals of ectopic pregnancy, residuals of bacterial vaginosis, and residuals of pelvic adhesions, are attributable to service.


CONCLUSION OF LAW

Abdominal/gynecological disabilities, identified as residuals of endometriosis, including residuals of a hysterectomy, residuals of bilateral oophorectomy, residuals of ectopic pregnancy, residuals of bacterial vaginosis, and residuals of pelvic adhesions, were incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she has a current disability manifested by abdominal/pelvic pain that was incurred during service.  Specifically, the Veteran contends that she first began having abdominal and pelvic pain during service and that such pain has continued since.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is certainly competent to report having abdominal/pelvic pain that was present during service; however, the exact nature of any diagnosis requires a complex medical assessment.  As previously noted, a medical expert opinion has been obtained.  

Historically, the Veteran's service treatment records reveal that, at the time of her April 1980 entrance examination, the results of her cervical/uteral examination were normal.  Shortly thereafter, however, in August 1980, the Veteran reported having lower abdominal cramping and vaginal discharge, and was diagnosed with possible pelvic inflammatory disease (PID) and vaginitis.  Additionally, a week later, the Veteran reported that she continued to have vaginal discharge and pain, and the doctor diagnosed her with questionable anaerobic process.  During subsequent treatment in September 1980, the Veteran was diagnosed with a resolving urinary tract infection, chronic pain, and pelvic pain that were likely due to PID. 

Thereafter, in October 1980, a laparoscopy was performed which revealed endometriosis and pelvic pain.  During follow-up treatment in November 1980, the Veteran reported that her pain was not improved; at that time, the examiner diagnosed her with pain that was possibly secondary to a C.L. cyst, ovulation, and/or endometriosis, and ruled out early salphingitis.  Subsequently, in April 1981, the Veteran was treated for increased urination frequency and vaginal discharge, which was diagnosed as a urinary tract infection and menses problems.  Additionally, in November 1981, the Veteran was seen for abnormal vaginal bleeding and continuing pain following a September 1981 appendectomy.  

In April 1982, a gynecological examination found that the Veteran was approximately six weeks pregnant with an intrauterine pregnancy.  Seven months later, in November 1982, the Veteran sought treatment for a two week history of stomach pain; a pelvic examination at that time showed marked bacterial discharge with pain on motion of the cervix and marked tenderness over the uterus.  In December 1982, the Veteran had continuing complaints of stomach cramps and was noted to likely be pregnant.  Thereafter, in September 1983, the Veteran underwent a laparotomy for tubal pregnancy.  Two months later, in November 1983, the Veteran sought treatment for left lower abdominal cramping and moderate abdominal tenderness.  

Additionally, the Veteran's service treatment records show that, in February 1984, she had a positive pregnancy test, and in April 1984, a pelvic ultrasound revealed that the Veteran was 18 weeks pregnant.  At the time of separation from service, the Veteran noted that she had a history of stomach, liver, and/or intestinal trouble; denied treatment for a female disorder; and reported that she had undergone a left salpingectomy in 1983 for a tubal pregnancy.  Finally, the Veteran's separation examination shows that the Veteran had a normal abdominal examination and was at 10 weeks of gestation in her pregnancy at the time of the examination.  The separation examination report fails to indicate whether the Veteran had a normal or abnormal pelvic examination.  

Post-service, the Veteran testified that she sought emergency room treatment for abdominal/pelvic pain in 1987, but that due to the age of these records, they are no longer available.  Additionally, the record reflects that the Veteran underwent a partial hysterectomy in 2000, as well as a total hysterectomy and right oophorectomy in 2005.  Unfortunately, however, to date, VA has been unable to obtain copies of records from these surgeries, which were performed at a private hospital. 

The Veteran's VA treatment records reveal that she began receiving VA treatment for her abdominal pain in May 2005.  At that time, the Veteran reported having severe abdominal pain, which was localized in her lower abdomen and which was associated with nausea and vomiting.  The examiner noted that she had a distended abdomen and generalized tenderness on palpation.  Thereafter, in July 2005, a computed tomography (CT) scan revealed that the Veteran had a craniocaudad hypo-dense soft tissue lesion on the left side of her pelvis with septations of unclear etiology.  

Subsequently, in October 2005, the Veteran sought emergency VA treatment for pelvic, groin, and abdominal pain and tenderness, which was radiating to her back and which had been progressive in nature over the course of the past week.  At that time, she denied nausea, vomiting, vaginal discharge, bleeding, or a history of uterine fibroids.  The doctor noted that the Veteran was status-post hysterectomy and right oophorectomy for abnormal vaginal bleeding.  A follow-up CT scan conducted at that time revealed a complex cystic mass in the pelvis just superior to the bladder that extended slightly to the left and upper pelvis, which the doctor diagnosed as a growing pelvic mass (uterine mass vs. ovarian mass) with recurrent acute abdominal pain.  The interpreting doctor went on to note that the mass most likely represented hematoma, but that more significant pathology could not be entirely excluded.  Based on these results, the doctor recommended that the Veteran undergo clinical correlation and possible follow-up with an ultrasound.  

Approximately two weeks later, the Veteran was again treated for severe recurrent abdominal pain with cramping in her left flank that was increased with movement.  The examiner noted that the Veteran had been seen earlier that month for a similar episode, and that a CT scan at that time had revealed a complex cystic mass in the pelvis anterior and superior to the bladder, which most likely represented hematoma.  The examiner also noted that, following her previous VA treatment, the Veteran had been referred to Jackson Memorial Hospital (JMH), where she was hospitalized for several days.  The examiner also reported that, based on the results of the July 2005 and October 2005 CT scans, the cystic mass appeared to be growing in size.  Finally, the examiner noted that the Veteran had a medical history significant for a partial hysterectomy and right oophorectomy for vaginal bleeding.  A further CT scan was conducted at this time, which again revealed a complex cystic mass in the pelvis just superior to the bladder that extended slightly to the left and upper pelvis as described earlier that month, with very similar dimensions.  The interpreting examiner went on to note that the anterior portion of the mass was cystic and the posterior aspect was somewhat solid.  The Veteran's condition was then evaluated by general surgery and discussed with her treating Obstetrics-Gynecology (OB-GYN) doctor at JMH, who agreed that the Veteran should be transferred to the OB-GYN clinic at JMH for further treatment.  Unfortunately, however, no records from JMH have been associated with the claims file.  

The following month, in November 2005, the Veteran sought further VA treatment for left lower quadrant pain.  At that time, the examiner noted that the Veteran had a past medical history significant for a left ovarian cyst, status-post hysterectomy, and status-post oophorectomy for persistent vaginal bleeding in 2001.  The examiner also noted that the Veteran had been seen the previous month for similar sharp left lower quadrant pain, and that at that time, she had been evaluated for surgery, but no procedure was performed as her treating doctors determined that no acute surgical issue was present.  The VA examiner then diagnosed the Veteran with a complex left ovarian cyst, which she reported was causing the Veteran's left lower quadrant pain.  The examiner went on to report that she had contacted the Veteran's OB-GYN at JMH, who reported that the Veteran was awaiting VA clearance for a surgical re-section of the left ovarian cyst.  

During VA treatment in August 2006, the Veteran was diagnosed with a urinary tract infection.  Additionally, in March 2007, the Veteran underwent an annual gynecological evaluation.  At that time, the examiner noted that the Veteran had no abdominal tenderness or masses, and reported that a pelvic examination revealed that the uterus was surgically absent.  However, a pap smear conducted at that time revealed that the Veteran had bacterial vaginosis, for which she was prescribed Metrogel. 

In May 2007, the Veteran was afforded a VA gynecological examination, which was conducted by a VA nurse practitioner and co-signed by a second VA nurse practitioner.  At her examination, the Veteran reported having chronic pelvic pain, abdominal pain, and endometriosis since 1982.  She also reported experiencing abdominal bloating and increased eructation, which had not been alleviated since 1982, and for which she took Omeprazole twice daily.  By way of history, the nurse practitioner noted that the Veteran underwent a partial hysterectomy in 2000 and a total hysterectomy and right oophorectomy for vaginal bleeding in November 2005 at JMH.  The nurse practitioner also noted that the Veteran had been treated for bacterial vaginosis in April 2007, and reported having continued vaginal discharge since.  After discussing the results of the Veteran's examination and her pertinent medical history, the nurse practitioner reported that a detailed gynecological examination was necessary in order to address the Veteran's current issues, but that unfortunately, no specialist was available at the VA Women's Clinic at that time to do conduct such an examination.  

Subsequently, in June 2007, the Veteran was afforded a VA digestive system and gynecological examination.  At the time of the examination, the Veteran reported that she first began having abdominal pain while serving on active duty.  The examiner noted that, during service, the Veteran underwent a laparoscopy for chronic pelvic pain at a field hospital in Germany in 1982, and that her pain was ultimately diagnosed as endometriosis. The examiner also noted that the Veteran underwent a left salpingo-oophorectomy for tubal ectopic pregnancy at a medical center in Germany in 1983.  In this regard, the examiner indicated that the Veteran had been pregnant four times, with three live births and one miscarriage.  Additionally, the examiner noted that, following separation from service, the Veteran underwent a partial hysterectomy for menorrhagia in 2000, and a total hysterectomy with right salpingo-oophorectomy in 2005.  

The examiner then went on to report that, insofar as the Veteran had undergone a bilateral salpingo-oophorectomy and a total hysterectomy, she no longer had ovaries, fallopian tubes, or a uterus, and as such, her endometriosis was resolved and no longer at issue.  Moreover, the examiner reported that, insofar as the Veteran had no abdominal or pelvic pain on examination, her current condition was not caused by, or the result of, her in-service abdominal or pelvic problems.  In support of this opinion, the examiner stated that the Veteran's VA treatment records failed to show a diagnosis of, or treatment for, a gastrointestinal problem and/or abdominal/pelvic pain within the past two years.  Further, the examiner stated that, although the Veteran had been treated for vaginosis in March 2007, this was an isolated finding with no relationship to her earlier complaints of pelvic/abdominal pain, noting that her vaginosis had completely resolved with treatment.  Significantly, however, the June 2007 examiner failed to provide an opinion as to whether the Veteran's left ovarian cyst, which was diagnosed at the time that the Veteran filed her claim for service connection, was in any way etiologically related to her in-service complaints of, and treatment for abdominal/pelvic pain and cramping.  Moreover, the examiner failed to provide any rationale for his opinion that the Veteran's March 2007 episode of vaginosis was unrelated to her earlier complaints of pelvic/abdominal pain.  

Thereafter, at her June 2008 Board hearing, the Veteran testified that she had no abdominal pain or cramping prior to service and first began treatment for urinary tract infections and chronic pain during service.  She also stated that, although she had been treated for abdominal pain during service, no definitive diagnosis had been provided at that time.  Additionally, she indicated that, both during and since service, she had pain and cramping at certain times during the month, but that this was unrelated to her period.  In this regard, she stated that, although she had since ceased to have periods, she continued to have abdominal/pelvic pain and cramping.  Finally, the Veteran reported that, following separation from service, she sought treatment for abdominal pain in 1987 and was diagnosed with an ovarian cyst in 2003.  

In accordance with the Board's December 2008 remand instructions, in April 2009, the Veteran was afforded another VA examination regarding her pelvic/abdominal pain, which was conducted by the nurse practitioner that co-signed the May 2007 VA examination report.  At the time of her examination, the Veteran reported having chronic pelvic pain and endometriosis since 1982, and indicated that she underwent a hysterectomy in 2005 for fibroids.  She also reported that she had continued to have pain every other day, with no known precipitating factors.  After reviewing the Veteran's service and VA treatment records, the nurse practitioner noted that the Veteran had not complained of abdominal pain since a 2005 total hysterectomy, and that records dated since 2007 were silent as to complaints of abdominal pain.  On examination, the Veteran denied having pelvic pain, but was found to have right upper quadrant tenderness, with no masses.  In this regard, the nurse practitioner noted that the Veteran's abdominal pain was periumbilical and epigastric.  Significantly, however, because the Veteran had undergone a total hysterectomy in November 2005, the nurse practitioner declined to perform a pelvic examination.  

The nurse practitioner then went on to provide the opinion that the Veteran's abdominal pain, which was of unknown etiology, was less likely than not caused by, or the result of, military service.  In support of this opinion, the nurse practitioner stated that, although the Veteran's abdominal/stomach cramps had not resolved after service or surgery, her post-service treatment records revealed that she had not been treated for such pain since 2005.  The nurse practitioner also stated that the Veteran had multiple current medical problems, any one or two of which could cause non-specific abdominal pain.  Additionally, the nurse practitioner provided the opinion that the Veteran's current pain was not of gynecological origin since she already had a total hysterectomy and a bilateral oophorectomy.  Moreover, the nurse practitioner provided the opinion that, because the Veteran currently had no bowel symptoms (i.e., constipation, bloating, diarrhea, nausea, or vomiting), her current pain was not due to adhesions from her previous surgery.  Significantly, however, the nurse practitioner failed to provide a clear opinion as to the etiology of the Veteran's current abdominal/pelvic pain, and failed to provide an opinion as to whether the Veteran's left ovarian cyst, which was diagnosed at the time that the Veteran filed her claim for service connection, was in any way etiologically related to her in-service complaints of, and treatment for abdominal/pelvic pain and cramping.  

Finally, in accordance with the Board's October 2009 remand instructions, in February 2010, the Veteran was afforded another VA examination regarding her pelvic/abdominal pain, which was conducted by the same nurse practitioner that co-signed the May 2007 VA examination and conducted the April 2009 VA examination.  At the time of her examination, the Veteran again reported that she had a history of chronic pelvic pain and endometriosis since 1982, with pain approximately every other day and no known precipitating factors.  The nurse practitioner noted that the Veteran had a past medical history significant for a total left oophorectomy in 1981, total right oophorectomy in 2001, a bilateral salpingectomy in 2001, and a total hysterectomy in 2005.  On examination, the Veteran denied having pelvic pain and was found to have no pelvic masses; however, the nurse practitioner stated that she had not conducted a pelvic examination as the Veteran had undergone a total hysterectomy in November 2005.  Additionally, while the Veteran was noted to have abdominal pain and abdominal tenderness in the periumbilical and epigastric region on examination, the nurse practitioner concluded that the Veteran had a normal abdominal examination. 

Based on her examination of the Veteran, the nurse practitioner reported that she could not provide an opinion as to whether the Veteran's current gynecological condition had its onset during service, or was related to any inservice disease, event, or injury.  In this regard, the nurse practitioner reported that the Veteran's initial gynecological symptoms, which included endometriosis and status-post laparotomy due to ectopic pregnancy, were present in the early 1980s; however, she pointed out that there was no further documentation regarding the Veteran's gynecological symptoms until 2001, when she underwent a hysterectomy.  Accordingly, because there was no available documentation regarding the Veteran's gynecological symptoms from 1984 to 2001, the nurse practitioner concluded that she could not render an accurate opinion regarding the etiology of the Veteran's current symptoms.  

The Board determined that a VA medical expert opinion should be obtained to resolve certain questions in this case.  Specifically, the following inquires were posed:

Please review the claims file and offer an opinion as to whether it at least as likely as not that (50 percent probability or greater) that any current abdominal and/or gynecological disorder (i.e., residuals of a hysterectomy, oophorectomy, left ovarian cyst, bacterial vaginosis, etc.) had its clinical onset during active service or is related to an inservice event or injury.  

In providing your opinion, please acknowledge and discuss the significance, if any, of the Veteran's reports of a continuity of symptomatology since service; her reports of a history of stomach, liver, and/or intestinal trouble at the time of separation from service; her in-service treatment for abdominal and pelvic pain from August 1980 to February 1984; her October 1980 laparoscopy; the November 1980 diagnosis of pain that was possibly secondary to a C.L. cyst, ovulation, and/or endometriosis; her September 1981 appendectomy; and her September 1983 laparotomy. 

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

In August 2011, the medical expert provided his opinion after a review of the Veteran's medical history and the Board's inquiries.  The examiner stated that it is his opinion that at the time of the Veteran's ectopic pregnancy for which she underwent a laparotomy, she either had a salpingostomy or removal of the tube.  The left ovary would not normally be removed.  There is no evidence that the Veteran had undergone a left oophorectomy at that time and the assumption made by the examiner is, the examiner believed, an incorrect assumption and therefore, this medical expert believes that her left ovary removal remained requiring removal with a laparotomy in October 2005.  The examiner further concluded that the Veteran's symptoms of pelvic pain occurred while she was in active service and had a diagnosis of endometriosis.  That required follow-up surgeries numbering approximately three, although the exact nature of the surgeries is as of this time unknown.  The Veteran underwent what is apparently known as a "partial hysterectomy" which usually means that the uterus was removed and the ovaries were not.  She subsequently underwent a right oophorectomy for removal of the right ovary then had a follow-up laparotomy of the left ovary in 2005.  Also, the medical exert stated that the conclusion of the examiner who stated that endometriosis could not occur in someone without ovaries is a mistaken assumption.  Rather, endometriosis can occur without ovaries present or can occur as a small spot of endometrial tissue that might be left after a bilateral oophorectomy.  As late as April 2009, the medical expert noted that the Veteran continued with pelvic/abdominal pain which probably was the result of pelvic adhesive disease from her numerous surgery and/or adhesions form her endometriosis.  The examiner further indicated that it was well-documented that the Veteran's symptoms did start during her time in the military despite the nurse practitioner's report.  

The examiner addressed the three questions the Board provided.  With regard to the first question, he indicated that it is well established that the began having clinical symptoms during active duty.  With regard to the second question, the examiner stated that many of the Veteran's symptoms may be related to the residual effects of endometriosis which caused many of the pain symptoms and which also required her numerous surgeries except for the September 1981 appendectomy.  Her continued symptoms of pelvic pain and intestinal trouble can be directly related to her diagnosis of endometriosis; a diagnosis of corpus luteum cyst made a t the time was probably a presumptive diagnosis and not based on any factual information obtained.  The Veteran's ectopic pregnancy may be due to adhesion formation as a result of her ectopic pregnancy; certainly the Veteran's endometriosis posed a higher risk of a tubal pregnancy due to adhesions.  With regard to the third question, the medical expert indicated that he had answered all questions adequately.  

The Board sent this case to a medical expert due to the complexities.  The medical expert resolved that the Veteran had endometriosis during service and that her current abdominal and/or gynecological disorders, including residuals of a hysterectomy, residuals of bilateral oophorectomy, residuals of ectopic pregnancy, residuals of bacterial vaginosis, and residuals of pelvic adhesions, had a clinical onset during active service or were otherwise related to an inservice event or injury as it was well established that the clinical symptoms began during active duty.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The VA medical expert disagreed with some of the prior medical evidence of record.  However, the Board attaches the most probative value to this expert opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  It is more probative that the other medical evidence because the examiner had the benefit of a review of the complete historical medical background and was asked to provide opinions on specific questions which he thoroughly addressed.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In light of the foregoing, service connection is warranted for current abdominal/gynecological disabilities, identified as residuals of endometriosis, including residuals of a hysterectomy, residuals of bilateral oophorectomy, residuals of ectopic pregnancy, residuals of bacterial vaginosis, and residuals of pelvic adhesions.


ORDER

Service connection for current abdominal/gynecological disabilities, identified as residuals of endometriosis, including residuals of a hysterectomy, residuals of bilateral oophorectomy, residuals of ectopic pregnancy, residuals of bacterial vaginosis, and residuals of pelvic adhesions, granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


